DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 5, Figures 12-13 in the reply filed on 9/13/2022 is acknowledged. Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Examiner notes that Applicant has elected Species 5, Figures 12-13 without traverse. Species 5 is indicated in Requirement for Restriction/Election filed 7/13/2022 as “Species 5: Figure 12, reinforcement device for a tongue in groove style garage door including a plurality of detents 1205, 1218, 1222, 1223, 1224, and 1225 to help align a fastener (e.g., a screw) as it is being inserted”. Applicant has identified elected Species 5 as reading on claims 1-11, However, claims 7-11 are directed to “A garage door panel rail reinforcement device configured for a ship lap style garage door”, which Applicant explicitly identifies as being distinct from Applicants “tongue in groove style garage door” found in elected Species 5, Figures 12-13. Additionally, Applicants paragraph [0020] recites “FIGS. 3 and 4 show an example ship lap style garage door panel rail reinforcement device 300 having a first upper surface 302, a second upper surface 304, a first bottom surface 306, a second bottom surface 308, a first detent 310, a second detent 312, a first side 314 and a second side 316, a first vertical surface 318 joining the first and second upper surfaces, and a second vertical surface 320 joining the first and second bottom surfaces.” which corresponds directly to the claim language of claim 7. Examiner notes that Figures 3 and 4 are directed to unelected Species 2, and not elected Species 5. It appears that elected Species 5 lacks at least “a first vertical surface joining the first and second upper surfaces; and a second vertical surface joining the first and second bottom surfaces”, which are required in claim 7.
Therefore, it appears that claims 7-11 are drawn to a nonelected invention and should be withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an upper rail of a tongue and groove style garage door panel” and “a lower rail of a tongue and groove style garage door panel”, as recited in claim 1, and the configuration including “wherein the garage door panel rail reinforcement device is attached to the garage door panel”, recited in claim 6, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a top portion having a first top surface and a second top surface, wherein the top portion is configured to fit under an upper rail of a tongue and groove style garage door panel; and a bottom portion having a first bottom surface and a second bottom surface, wherein the bottom portion is configured to fit on top of a lower rail of a tongue and groove style garage door panel”. This renders the claim indefinite, as it is entirely unclear what is being claimed by the limitations “the top portion is configured to fit under an upper rail of a tongue and groove style garage door panel” and “the bottom portion is configured to fit on top of a lower rail of a tongue and groove style garage door panel”, since the required structural elements and configuration are not shown in the Figures, and it is therefore what exactly is intended to be claimed. Appropriate correction is required. 
Claims 2-6 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Berger, Jr. (US 6,062,293) (hereinafter Berger)
Regarding claim 1, as best understood, Berger discloses a garage door panel rail reinforcement device configured for a tongue-in-groove style garage door (See Figures 2-5), the garage door panel rail reinforcement device comprising: a top portion (Figures 2-5, element 41) having a first top surface and a second top surface, wherein the top portion is configured to fit under an upper rail of a tongue and groove style garage door panel; and a bottom portion (Figures 2-3, element 40) having a first bottom surface and a second bottom surface, wherein the bottom portion is configured to fit on top of a lower rail of a tongue and groove style garage door panel.  
Regarding claim 2, as best understood, Berger discloses a first detent disposed on a first side of the garage door panel rail reinforcement device and a second detent disposed on a second side of the garage door panel rail reinforcement device (See Figures 8a-8w, Examiner notes that numerous configurations of the garage door panel rail reinforcement device are illustrated, including at least Figures 8a, 8f, 8g, 8j, 8l, 8m, 8o, 8s, 8t, 8w that explicitly illustrated first and second detents), [wherein the first detent and the second detent are configured to engage one of a shim or a fastener]*
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a garage door panel rail reinforcement device, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the garage door panel rail reinforcement device disclosed by Berger is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).


Regarding claim 3, as best understood, Berger discloses one or more shims (Figure 4, element 14 or 15), wherein each shim has a positive detent on a first shim side and a negative detent on a second shim side, and wherein the positive detent is configured to engage one of the first detent or second detent (See Figure 4, considered engagement between elements 40 and 15, as well and elements 14 and 41).  
Regarding claim 4, as best understood, Berger discloses further comprising one or more extrusion openings (See Abstract, See Figures 1-5 and 8a-8w, numerous configurations illustrating one or more extrusion openings area shown).  Examiner notes that the phrase “one or more extrusion openings” is considered to be a product-by-process limitation. Examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985).
Regarding claim 5, as best understood, Berger discloses wherein the garage door panel rail reinforcement device is formed from one of metal, plastic, wood, or composite (See at least column 4, lines 11-20).
Regarding claim 6, as best understood, Berger discloses wherein the garage door panel rail reinforcement device is attached to the garage door panel using a screw, a nut and bolt, a rivet, welding, brazing, or an adhesive (See Abstract).  

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Berger, JR. (US 2005/0257901) (hereinafter Berger, JR.)
Regarding claim 1, as best understood, Berger JR. discloses a garage door panel rail reinforcement device configured for a tongue-in-groove style garage door (See Figures 2-5), the garage door panel rail reinforcement device comprising: a top portion (Figures 2-5, element 50) having a first top surface and a second top surface, wherein the top portion is configured to fit under an upper rail of a tongue and groove style garage door panel; and a bottom portion (Figures 2-3, element 60) having a first bottom surface and a second bottom surface, wherein the bottom portion is configured to fit on top of a lower rail of a tongue and groove style garage door panel.  
Regarding claim 2, as best understood, Berger JR. discloses a first detent disposed on a first side of the garage door panel rail reinforcement device and a second detent disposed on a second side of the garage door panel rail reinforcement device (See Figures 2-6, elements 50, 60, 150, and 160 each include a first detent disposed on a first side of the garage door panel rail reinforcement device and a second detent disposed on a second side of the garage door panel rail reinforcement device), [wherein the first detent and the second detent are configured to engage one of a shim or a fastener]*
Regarding claim 3, as best understood, Berger JR. discloses one or more shims (Figure 4, considered elements 32 and 42), wherein each shim has a positive detent on a first shim side and a negative detent on a second shim side, and wherein the positive detent is configured to engage one of the first detent or second detent.  
Regarding claims 4 and 9, as best understood, Berger JR. discloses one or more extrusion openings (See Figures 3-6).  Examiner notes that the phrase “one or more extrusion openings” is considered to be a product-by-process limitation. Examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985).  
Regarding claims 5 and 10, as best understood, Berger JR. discloses wherein the garage door panel rail reinforcement device is formed from one of metal, plastic, wood, or composite (See at least paragraphs [0012] and [0027]).  
Regarding claim 7, Berger JR. discloses a garage door panel rail reinforcement device configured for a ship lap style garage door, the garage door panel rail reinforcement device comprising: a first upper surface; a second upper surface; a first bottom surface; a second bottom surface (See Figure 5-6, elements 150 and 160 include numerous “surfaces” including top and bottom surfaces of elements 164 and 168, which are joined by a vertical side surface as shown in Figure 5); a first detent disposed on a first side (See Figure 5-6, elements 150 and 160 include numerous “detents”); a second detent disposed on a second side; a first vertical surface joining the first and second upper surfaces; and a second vertical surface joining the first and second bottom surfaces (See Figure 5-6, elements 150 and 160).  
Regarding claim 8, Berger JR. discloses one or more shims (Figure 5, considered elements 132 and 142), wherein each shim has a positive detent on a first shim side and a negative detent on a second shim side, and wherein the positive detent is configured to engage one of the first detent or second detent (See Figure 5).

Claims 7-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Schank (US 2019/0003242)
Regarding claim 7, Schank discloses a garage door panel rail reinforcement device configured for a ship lap style garage door, the garage door panel rail reinforcement device comprising: a first upper surface; a second upper surface; a first bottom surface; a second bottom surface (Figure 3,  element 48” includes multiple surfaces); a first detent disposed on a first side (Figure 3, element 98); a second detent (Figure 3, element 98 includes top and bottom sides) disposed on a second side; a first vertical surface joining the first and second upper surfaces; and a second vertical surface joining the first and second bottom surfaces.  
Regarding claim 8, Schank discloses one or more shims (Figure 3, element 36”), wherein each shim has a positive detent on a first shim side and a negative detent on a second shim side, and wherein the positive detent is configured to engage one of the first detent or second detent (See Figure 3).  



Claims and 7-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Friesen et al. (US 6,330,901) (hereinafter Friesen)
Regarding claim 7, Friesen discloses a garage door panel rail reinforcement device configured for a ship lap style garage door, the garage door panel rail reinforcement device comprising: a first upper surface (Figure 8, area of element 166) ; a second upper surface (Figure 8, area of element 168); a first bottom surface (Figure 8, area of element 156); a second bottom surface (Figure 8, area of element 160); a first detent (Figure 8, area of element 158) disposed on a first side; a second detent (Figure 8, area of element 178) disposed on a second side; a first vertical surface (Figure 8, element 178) joining the first and second upper surfaces; and a second vertical surface (Figure 8, element 158) joining the first and second bottom surfaces.
Regarding claim 8, Friesen discloses one or more shims (Figure 8, element 150), wherein each shim has a positive detent on a first shim side and a negative detent on a second shim side, and wherein the positive detent is configured to engage one of the first detent or second detent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, JR. (US 2005/0257901) (hereinafter Berger, JR.) in view of Berger, Jr. (US 6,062,293) (hereinafter Berger)
Regarding claims 6 and 11, although Berger, JR. lacks explicit detail with regard to the attachment of the garage door panel rail reinforcement device. Berger teaches use of “cementaceous material” (i.e. adhesive) for attachment of garage door panel rail reinforcement members 40 and 41. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive for the attachment of the garage door panel rail reinforcement device of Berger, JR. since adhesive would help to ensure that the garage door panel rail reinforcement device of Berger, JR. remains properly seated and continues to function as intended. Examiner additionally notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “a screw, a nut and bolt, a rivet, welding, brazing, or an adhesive” for the purpose of attaching the garage door panel rail reinforcement device to the garage door, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and the use of well-known fastening devices for the purpose of fastening two structural elements is considered to be a predictable solution with a reasonable expectation of results. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634